Citation Nr: 1441678	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a December 2013 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1971 rating decision, the RO determined that the Veteran's right hip disability was not incurred or aggravated during military service.  

2.  The Veteran was notified of the rating decision and his appellate rights in April 1971, and neither new nor material evidence nor a notice of disagreement was received within a year of that decision.

3.  Evidence received subsequent to the March 1971 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right hip disability.


CONCLUSIONS OF LAW

1.  The March 1971 rating decision with respect to the Veteran's claim for service connection for a right hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a right hip disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides for reopening where new and material evidence is presented or secured with respect to a claim.  

The RO denied the Veteran's claim for service connection in March 1971 after determining that the Veteran did not suffer a hip injury in service, and that the residuals of a pre-service broken leg were not aggravated during service.  The RO notified the Veteran of the decision, and he neither appealed nor submitted new evidence within one year.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

At the Veteran's December 2013 hearing, he competently stated that he no longer experienced residuals from his pre-service leg injury at the time of his induction into active duty.  He explained that the hip became painful in service, and that the pain has continued to the present.  A September 2007 statement from a childhood friend indicated that the Veteran walked normally prior to active duty, but returned from service with a limp.  

These statements are presumed credible.  Savage v. Gober, 10 Vet. App. 488 (1997).  The newly-submitted evidence pertains to an element of the claim that was previously found to be lacking, namely, whether the Veteran's right hip disability worsened during service.  As such, the evidence raises a reasonable possibility of substantiating the claim, and the claim is reopened.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a right hip disability, the claim is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has presented competent evidence that the pain he experiences from his hip disability had its onset during service.  Especially when considered with service treatment records documenting treatment for hip pain, the evidence indicates that the current disability may be related to active duty service, to include consideration of whether a pre-existing injury was aggravated during service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, an examination to determine the etiology of the current disability is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  In accordance with the latest worksheets for disabilities of the hip, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner should address the following: 

(a) Is it undebatable that the Veteran's right hip disability pre-existed active duty service?

If the answer to (a) is "yes":
(b) Is it undebatable that the Veteran's right hip disability was not aggravated (permanently made worse) during service?

If the answer to (a) is "no":
(c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current right hip disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service?

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


